Citation Nr: 0811215	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-32 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for persistent internal derangement of the left ankle.

2.  Entitlement to an initial compensable disability rating 
for persistent trapezius strain of chronic nature with 
paresthesia of the left shoulder (non-dominant).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from November 1998 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for persistent internal derangement of the left 
ankle and persistent trapezius strain of chronic nature with 
paresthesia of the left shoulder (non-dominant).  A zero 
percent (noncompensable) disability evaluation was assigned 
for each disorder effective April 3, 2004.  The veteran 
disagreed with the evaluations assigned.

The issue of entitlement to an initial compensable disability 
rating for a service-connected left shoulder disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has subjective complaints of pain on use of his 
left ankle.  The competent and probative medical evidence of 
record does not show moderate limitation of motion of the 
veteran's left ankle.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for persistent internal derangement of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic 
Code (DC) 5271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The veteran seeks entitlement to an initial compensable 
rating for a left ankle disorder.  He claims that he has pain 
on running, and that it bothered him when he exercised and 
sometimes when he walked.  He contends that his symptoms 
warrant a compensable rating.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Service medical records show that the veteran had complaints 
of left ankle pain in November 2003 without trauma; there was 
good range of motion.  In April 2004 left ankle strain was 
diagnosed.  

At a VA examination in January 2005, the veteran complained 
of pain in his left ankle primarily when he ran.  Outside of 
that, the pain was nonexistent.  He did not report any 
weakness, stiffness, swelling, instability, giving way or 
fatigability.  He did not have any problems with flare-ups 
other than he just stopped running and it improved.  He 
denied the use of crutches, braces, cane or corrective 
devices.  He denied having had surgery or an injury, 
dislocation or subluxation.  Clinical findings were that the 
veteran had full range of motion at the ankle with 
dorsiflexion of 0 to 20 degrees and plantar flexion of 0-45 
degrees.  He had good strength of 5/5 in dorsiflexion, 
plantar flexion, eversion and inversion.  An x-ray revealed 
no evidence of fracture or dislocation.  No significant soft 
tissue swelling was seen and no significant arthritic changes 
were noted.  The impression was no bony abnormalities of the 
left ankle.  The diagnosis was persistent internal 
derangement of the left ankle that bothered the veteran only 
with running.  Outside of that, he had no functional deficit 
from his ankle.  Minimal physical examination findings were 
noted except for pes planus.  

Based on the above records, the RO granted entitlement to 
service connection for persistent internal derangement of the 
left ankle in a February 2005 rating decision and assigned a 
zero percent rating under DC 5271 effective in April 2004.

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, DC 5271 (2007).  For VA purposes, normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The clinical findings at the January 2005 VA examination show 
that the veteran had full range of motion of his left ankle.  
Thus, there is no limitation of motion shown that more nearly 
approximates or would rise to the level of moderate as 
envisioned by the rating schedule.  In addition, an increased 
rating pursuant to §§ 4.40, 4.59, or under the holding in 
DeLuca is not for application herein, as any functional loss 
is experienced by the veteran only when he is running and 
ceases when he stops running as noted by the January 2005 VA 
examiner.  Other than that, the veteran had no functional 
deficit from his ankle.  This minimal functional loss does 
not warrant a compensable rating under DC 5271.  See 
38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the United States Court of 
Appeals for Veterans Claims (Court) in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected left ankle 
disability.  There is no medical evidence of record of 
ankylosis, malunion, astragalectomy, or arthritis of the left 
ankle, thus, rating criteria for those disabilities do not 
apply.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5270, 5272, 5273, 
5274 (2007).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his left ankle disorder. The evidence also does not 
showed marked interference with employment due solely to the 
left ankle disability.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical.  The schedular 
rating criteria are adequate for evaluating this case.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
Based upon a full review of the record, the Board concludes 
that the criteria have not been met for an initial 
compensable evaluation.  The preponderance of evidence is 
against the claim for an initial compensable evaluation for 
the veteran's service- connected left ankle disability.  The 
benefit-of-the-doubt doctrine is inapplicable, and this issue 
must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable disability rating for 
persistent internal derangement of the left ankle is denied. 


REMAND

The veteran seeks an initial compensable disability 
evaluation for his service-connected left shoulder 
disability.  He was afforded a VA examination in January 
2005.  Clinical findings noted that the veteran had some 
paresthesias that radiated into his shoulder when pushing 
deeply into the area over his trapezius musculature at the 
superior aspect of his shoulder.  He experienced occasional 
flare-ups and pain and fatigue with repetitive activities of 
the shoulder.  There is no indication that x-rays of his left 
shoulder were taken.  In his substantive appeal received in 
October 2005 the veteran noted that his shoulder was still 
bothersome and on some days affected his ability to hold 
things.  The regulations require accurate and fully 
descriptive medical examinations, with emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  The Board concludes that VA orthopedic and 
neurological examinations of the veteran's shoulder are 
necessary prior to appellate review so that the decision is 
based on a record that contains a contemporaneous 
examination.  See 38 C.F.R. § 3.159(c)(4) (VA's duty to 
assist a claimant includes providing a medical examination or 
obtaining a medical opinion when necessary to decide the 
claim); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty 
to assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for orthopedic 
and neurological examinations by an 
appropriate specialist(s) to determine the 
current severity of his service-connected 
left shoulder disability.  The claims 
folder must be made available to and be 
reviewed by the examiner(s) in conjunction 
with the examination and this review 
should be noted in the examination report.  
The examiner(s) should report all findings 
with regard to the current severity of the 
veteran's service-connected left shoulder 
to include paresthesias.  An x-ray of the 
left shoulder should be made.  The 
examiner(s) should fully describe any 
functional limitation due to pain, 
weakened movement, excess fatigability, 
pain with use, or incoordination.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss. 

The examiner should also provide an 
opinion of the functional impairment due 
to the left shoulder disorder on the 
veteran's ability to engage in ordinary 
activities, including employment. 

2.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate time for response.  
Thereafter, the case should be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


